department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division mar uniform issue list a krkkkkekrekrkerare kk ek kkk rakkkkkkkrkrakkk legend at taxpayer a tee wt ’ - iraa ira b ira c ira d hn aneeitoik - tte kik terete rs irae tie obiik account amount amount amount hadas re oo edeidooick hei financial_institution a dear ‘ krrkkkkkkkkkrer this is in response to your request dated as supplemented by communication dated in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a net distribution totaling amount from individual_retirement_accounts ira a through e maintained with financial_institution a taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to an error on the part of taxpayer a’s financial advisor taxpayer a in consultation with his financial advisor transferred amount from iras a through e to account taxpayer a’s financial advisor had been instructed to transfer amount from account to ira e was transferred timely from account to irae however amount the difference between amount sec_1 and remained in account because taxpayer a’s financial advisor was mistaken as to the total amount originally taken from iras a through e and the amount which was to have been returned to the ira taxpayer a's financial advisor has acknowledged his error in writing taxpayer and his financial advisor became aware of this mistake when filing taxpayer a’s returns for the year at issue prior to the expiration of the 60-day period amount based on the above facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement with respect to amount contained in sec_408 of the code sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ra if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was caused by an error on the part of taxpayer a’s financial advisor therefore pursuant to sec_408 of the code the service hereby waives the day rollover requirement under sec_408 with respect to amount taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount to a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact identification_number rrna era riaaaeedy at ialala alah please address all correspondence to rhkikkhaaerias sincerely yours carlton a watkins manager employee_plans technical group
